                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 UNITED STATES OF AMERICA,                        )
                                                  )
                       Plaintiff,                 )
                                                  )
 v.                                               )                    No. 3:20-CR-21-TAV-DCP
                                                  )
 ANMING HU,                                       )
                                                  )
                       Defendant.                 )

                                            ORDER

                All pretrial motions in this case have been referred to the undersigned United States

 Magistrate Judge pursuant to 28 U.S.C. § 636(b) for disposition or report and recommendation

 regarding disposition by the District Judge as may be appropriate. This case came before the Court

 on April 16, 2020, for a telephonic motion hearing on the Government’s Motion for a Pretrial

 Conference Pursuant to 18 U.S.C. App. III, (CIPA) Section 2 and the Designation of a Classified

 Information Security Officer [Doc. 16] and the Defendant’s Motion to Continue [Doc. 19] the

 motion deadline in this case. Assistant United States Attorneys Casey Thomas Arrowood and

 Frank M. Dale, Jr., participated by telephone on behalf of the Government. Attorney A. Philip

 Lomonaco represented Defendant Anming Hu, and both Defendant and counsel also appeared by

 telephone.

                During the hearing, the Court and parties discussed the need for a pretrial

 conference pursuant to § 2 of the Classified Information Procedures Act (“CIPA”) and what would

 be presented at the requested pretrial conference. Based on that discussion and the information in

 the Government’s motion, the Court finds that a pretrial conference pursuant to § 2 of CIPA is




Case 3:20-cr-00021-TAV-DCP Document 22 Filed 04/20/20 Page 1 of 3 PageID #: 115
 warranted in this case. The Government’s motion [Doc. 16] is GRANTED in part, in that the

 Court set the pretrial conference for April 24, 2020, at 1:30 p.m., by teleconference.

                The Court and the parties also discussed the need for the Court to designate a

 Classified Information Security Officer (“CISO”) and alternates. The Court found that before it

 can designate a CISO and alternate CISO’s, the Government must provide a certification that the

 proposed CISO has appropriate security clearance for the level and category of classified

 information at issue in this case. See Security Procedures Established Pursuant to PL 96-456, 94

 Stat. 2025, by the Chief Justice of the United States for the Protection of Classified Information, ¶

 2, eff. Jan. 15, 2011, superseding 18 U.S.C. App. 3, § 9 note (2011). The Government’s request

 [Doc. 16] that the Court designate a CISO is DEFERRED, until the Government presents the

 proposed CISO’s certification. The Government may present the proposed CISO’s certification at

 or before the pretrial conference.

                The Court also discussed Defendant’s motion to extend the motion deadline in this

 case to May 4, 2020. In the motion, the Defendant notes that an extension of the motion deadline

 will necessarily require a continuance of the May 5, 2020 trial date in this case. At the April 16

 hearing, Mr. Lomonaco stated that, given the time needed to resolve issues relating to potential

 classified information, he would likely need time beyond May 4 to file pretrial motions.         Mr.

 Lomonaco said he would like a motion deadline thirty days after the Court ruled on a motion by

 the Government to protect classified information from discovery. The parties agreed that the

 Defendant’s Motion to Continue was more properly addressed at the pretrial conference on April

 24. Accordingly, the Court will hold the Defendant’s Motion to Continue [Doc. 19] in abeyance,

 until the pretrial conference on April 24, 2020.

                The Court ORDERS as follows:



                                                    2

Case 3:20-cr-00021-TAV-DCP Document 22 Filed 04/20/20 Page 2 of 3 PageID #: 116
             (1) The Government’s Motion for a Pretrial Conference Pursuant to
                 18 U.S.C. App. III, (CIPA) Section 2 and the Designation of a
                 Classified Information Security Officer [Doc. 16] is
                 GRANTED in part, in that the Court set the pretrial conference
                 for April 24, 2020, at 1:30 p.m., by teleconference;

             (2) The Government’s request [Doc. 16] that the Court designate a
                 CISO is DEFERRED, until the Government presents the
                 proposed CISO’s certification. The Government may present
                 the proposed CISO’s certification at or before the pretrial
                 conference; and

             (3) The Court will hold the Defendant’s Motion to Continue [Doc.
                 19] in abeyance, until the pretrial conference on April 24, 2020.

             IT IS SO ORDERED.

                                                          ENTER:


                                                          ______________________________
                                                          Debra C. Poplin
                                                          United States Magistrate Judge




                                              3

Case 3:20-cr-00021-TAV-DCP Document 22 Filed 04/20/20 Page 3 of 3 PageID #: 117
